                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MICHAEL J. MAGARITY,                                Case No. 18-cv-04649-HSG
                                                         Plaintiff,
                                   9
                                                                                             ORDER OF DISMISSAL
                                                   v.
                                  10

                                  11     PAUL, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff initiated this civil rights action under 42 U.S.C. § 1983 on August 2, 2018. At

                                  15   that time, plaintiff was confined at the San Francisco County Jail. Dkt. No. 1. On September 10,

                                  16   2018, this action was reassigned from Magistrate Judge Joseph C. Spero to the undersigned

                                  17   because plaintiff had not consented to the jurisdiction of a magistrate judge. Dkt. No. 6. The

                                  18   Reassignment Order was mailed to plaintiff on the same day. On September 24, 2018, the Court’s

                                  19   September 10, 2018 Reassignment Order was returned as undeliverable with a notation that

                                  20   plaintiff was not in custody. Dkt. No. 7.

                                  21            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must promptly

                                  22   file a notice of change of address while an action is pending. See L.R. 3-11(a). The Court may,

                                  23   without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by the Court has

                                  24   been returned to the Court as not deliverable, and (2) the Court fails to receive within sixty days of

                                  25   this return a written communication from the pro se party indicating a current address. See L.R. 3-

                                  26   11(b).

                                  27            More than sixty days have passed since the mail addressed to plaintiff was returned as

                                  28   undeliverable. The Court has not received a notice from plaintiff of a new address. Accordingly,
                                   1   the instant civil rights action is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                   2   Northern District Local Rules.

                                   3          The Clerk shall terminate any pending motions, enter judgment, and close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/10/2018

                                   6

                                   7
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
